Case: 10-50819 Document: 00511448876 Page: 1 Date Filed: 04/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 18, 2011
                                     No. 10-50819
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

JESUS VAZQUEZ,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:10-CR-870-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jesus Vazquez appeals the 37-month sentence he received following his
guilty-plea conviction for possession with the intent to distribute more than 100
kilograms of marijuana, in violation of 21 U.S.C. § 841(a). As he did below, he
objects to the district court’s failure to award him a two-level reduction,
pursuant to U.S.S.G. § 3B1.2, for his minor role in the offense.
       Vazquez contends that he was entitled to the reduction because he was
only a courier and therefore far less culpable than the people who acquired the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       Case: 10-50819 Document: 00511448876 Page: 2 Date Filed: 04/18/2011

                                    No. 10-50819

drugs, placed them in the trailer, and hired him as the driver. He argues that
the large quantity of drugs involved in the offense does not change the fact that
he was simply a transporter and less culpable than others.
        The district court’s denial of a reduction for a mitigating role is a factual
determination that is reviewed for clear error. United States v. Villanueva, 408
F.3d 193, 203 (5th Cir. 2005). It is not sufficient for a defendant to show that he
was less involved than other participants; rather, he must show that he was
“peripheral to the advancement of the criminal activity.”          United States v.
Martinez-Larraga, 517 F.3d 258, 272 (5th Cir. 2008) (citation omitted).
        As Vazquez did not prove by a preponderance of the evidence that his role
in the instant offense was peripheral, the district court did not clearly err by not
awarding him a minor-role adjustment. See Villanueva, 408 F.3d at 203-04 &
n.9.
        AFFIRMED.




                                          2